Attachment to Advisory Action
Applicant’s amendment filed 2/18/2021 has considered but the amendment has not been entered since the amendment requires further consideration and search. The amendments to Claim 1, i.e. adding “…at least on rivet piercing the aluminum alloy…”, removing the coating limitation, and changing the claim language “consisting of” to “consisting essentially of”, each change the scope of the claims and require further consideration and search.
Further, even if the amendment were entered, the claims 1, 5-6, and 17-19 would not be allowable over 35 USC 103 over Lin in view of Harrison, and claims 4, 16, and 21 would not be allowable over 35 USC 103 over Lin in view of Harrison and Huang.
Response to Arguments
Applicant argues none of the references cited disclose the component of claim 1 which includes a specific cast aluminum alloy composition and elongation, and a rivet piercing the aluminum alloy. 
However, Lin does disclose the claimed aluminum alloy including the elongation as set forth in paragraphs 5 and 9 of the office action mailed 6/1/21. Further, Harrison does disclose a self-piercing rivet (paras 0003, 0034).
Applicant argues that the amendments to claim 1 exclude any significant amount of zinc from the aluminum alloy composition, and therefore overcomes the rejection over Lin.
However, as stated in the office action filed 06/01/2021, while Lin para 0094 discloses “some indications” that using zinc may be desirable in some embodiments and applications, there is no requirement in Lin that the alloy contains zinc. The alloys of Lin contain less than 1% zinc, preferably less than 0.5% zinc, including 0% (paras 0013, 0084).
It is also noted that the amendment to Claim 1 would remove “except for possible incidental elements and/or impurities” from the claim.
However, this amendment would not overcome the rejection over Lin, which includes incidental elements and impurities, because the amended claim 1 also reads “the aluminum alloy consisting essentially of [the claimed components]”. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787